Case 17-21252        Doc 43     Filed 02/20/19     Entered 02/20/19 15:54:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 21252
         Keith James Gresham

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/17/2017.

         2) The plan was confirmed on 09/11/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/22/2018.

         5) The case was Dismissed on 09/17/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-21252             Doc 43         Filed 02/20/19      Entered 02/20/19 15:54:11                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $11,040.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                             $11,040.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,842.48
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $468.00
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2,310.48

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Adtalem Global Education                  Unsecured         290.00        290.49           290.49           0.00       0.00
 Afni, Inc.                                Unsecured      1,162.00            NA               NA            0.00       0.00
 All Credit Lenders                        Unsecured      1,520.00            NA               NA            0.00       0.00
 American InfoSource LP as agent for       Unsecured           0.00        573.30           573.30           0.00       0.00
 America's Financial Choice Inc            Unsecured      1,000.00       2,266.80         2,266.80           0.00       0.00
 Ameritech                                 Unsecured      1,199.00            NA               NA            0.00       0.00
 AT&T                                      Unsecured      1,009.00            NA               NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        474.81           474.81           0.00       0.00
 Carolyn Young                             Priority       9,565.00            NA               NA            0.00       0.00
 Check 'N Go                               Unsecured         547.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured         700.00      3,075.82         3,075.82           0.00       0.00
 Comcast                                   Unsecured           0.00           NA               NA            0.00       0.00
 Credit Acceptance Corp                    Unsecured      7,804.41            NA               NA            0.00       0.00
 Credit Protection Association             Unsecured          66.00           NA               NA            0.00       0.00
 Everest CASH Advance                      Unsecured         515.00           NA               NA            0.00       0.00
 First Revenue Assurance                   Unsecured         461.00           NA               NA            0.00       0.00
 Ford Motor Credit Company                 Unsecured      6,321.00            NA               NA            0.00       0.00
 GENESIS FINANCIAL SERVICES                Unsecured      1,248.00            NA               NA            0.00       0.00
 Holy Cross Hospital                       Unsecured           0.00           NA               NA            0.00       0.00
 Household Bank                            Unsecured         861.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00       0.00
 Illinois Dept Of Employment Security      Unsecured           0.00      7,008.00         7,008.00           0.00       0.00
 Illinois Dept of Revenue 0414             Priority          105.00      1,245.55         1,245.55           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        892.52           892.52           0.00       0.00
 Internal Revenue Service                  Priority       6,137.00       8,776.93         8,776.93           0.00       0.00
 Internal Revenue Service                  Secured       12,270.00     12,268.00        12,268.00       2,802.73     370.30
 Internal Revenue Service                  Unsecured           0.00      2,605.80         2,605.80           0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         946.00        625.23           625.23           0.00       0.00
 Municipal Collections Of America          Unsecured           0.00        270.00           270.00           0.00       0.00
 Munster Radiology Group                   Unsecured         102.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-21252               Doc 43         Filed 02/20/19    Entered 02/20/19 15:54:11                Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim        Principal        Int.
 Name                                          Class   Scheduled      Asserted      Allowed         Paid          Paid
 National Quik Cask                        Unsecured         630.00           NA           NA             0.00         0.00
 National Recovery Control                 Unsecured      1,193.00            NA           NA             0.00         0.00
 Natonal Credit Lenders                    Unsecured      3,712.28            NA           NA             0.00         0.00
 Overland Bond & Investment Corp           Secured       15,750.00     15,750.00     15,750.00       2,938.04     2,263.18
 Patients 1st Emergency Med                Unsecured      2,100.00            NA           NA             0.00         0.00
 Providian                                 Unsecured         298.00           NA           NA             0.00         0.00
 Receivables Management, Inc.              Unsecured      1,325.00            NA           NA             0.00         0.00
 SBC/Ameritech                             Unsecured         254.00           NA           NA             0.00         0.00
 Sir Finance Corp                          Unsecured      3,519.00       5,430.69     5,430.69            0.00         0.00
 South Suburban Hospital                   Unsecured           0.00           NA           NA             0.00         0.00
 Speedy Cash                               Unsecured           0.00        196.10       196.10            0.00         0.00
 Sprint                                    Unsecured         600.00           NA           NA             0.00         0.00
 St. Francis Hospital                      Unsecured           0.00           NA           NA             0.00         0.00
 TCF National Bank                         Unsecured         566.00           NA           NA             0.00         0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        1,500.00       2,262.55     1,500.00         311.23        44.04
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA         762.55       762.55            0.00         0.00
 United States Dept Of Education           Unsecured      1,346.00       1,492.87     1,492.87            0.00         0.00
 US Auto Title Lenders                     Unsecured     10,886.00            NA           NA             0.00         0.00
 US Cellular                               Unsecured         280.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal                Interest
                                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                $0.00               $0.00                 $0.00
       Mortgage Arrearage                                              $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                                    $17,250.00           $3,249.27             $2,307.22
       All Other Secured                                          $12,268.00           $2,802.73               $370.30
 TOTAL SECURED:                                                   $29,518.00           $6,052.00             $2,677.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                       $0.00                  $0.00               $0.00
        All Other Priority                                        $10,022.48                  $0.00               $0.00
 TOTAL PRIORITY:                                                  $10,022.48                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                      $25,964.98                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                                    $2,310.48
           Disbursements to Creditors                                    $8,729.52

 TOTAL DISBURSEMENTS :                                                                                  $11,040.00


UST Form 101-13-FR-S (9/1/2009)
Case 17-21252        Doc 43      Filed 02/20/19     Entered 02/20/19 15:54:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
